Order, Supreme Court, New York County (Helen Freedman, J.), entered May 15, 1996, which, in actions for personal injuries allegedly caused by exposure to asbestos, insofar as appealed from, granted defendant’s motion to dismiss on the ground of *304forum non conveniens only to the extent of staying those actions as to which there are related actions pending against it in other jurisdictions, unanimously affirmed, without costs. The appeal from the grant of the cross motion to consolidate is unanimously dismissed as moot, without costs.
The task of determining whether an action should be dismissed based on forum non conveniens (CPLR 327) is committed to the sound discretion of the motion .court. Limiting our review to the facts and circumstances of the present case, under this standard we find no improvident exercise of discretion (Yoshida Print. Co. v Aiba, 213 AD2d 275). We have considered defendant’s remaining arguments and find them to be without merit.
Motion denied insofar as it seeks leave to appeal to the Court of Appeals; insofar as reargument is sought, the motion is granted and thereupon this Court’s unpublished decision and order entered on March 6, 1997 (Appeal No. 60209) is recalled and vacated and a new decision and order substituted therefor, decided simultaneoulsy herewith. Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.